Exhibit 10.3
FORBEARANCE
TO
LOAN AND SECURITY AGREEMENT
     This FORBEARANCE to Loan and Security Agreement (this “Forbearance”) is
entered into this 11th day of June, 2010, by and between Silicon Valley Bank
(“Bank”) and Comarco, Inc., a California corporation and Comarco Wireless
Technologies, Inc. a Delaware corporation (jointly and severally, “Borrower”)
whose address is 25541 Commercentre Drive, Suite 250, Lake Forest, CA 92630.
Recitals
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of February 12, 2009, as amended by that certain First
Amendment to Loan and Security Agreement by and between Bank and Borrower dated
as of February 8, 2010 (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”). Bank has extended credit to
Borrower for the purposes permitted in the Loan Agreement.
     B. Borrower is currently in default of the Loan Agreement for failing to
comply with the covenant set forth in Section 6.9(a) of the Loan Agreement for
the months ended April 30, 2010 and May 31, 2010, (the “Existing Default”).
     C. Borrower has requested that Bank forbear from exercising its rights and
remedies against Borrower from the date hereof through July 15, 2010 (the
“Forbearance Period”). Although Bank is under no obligation to do so, Bank is
willing to forbear from exercising its rights and remedies against Borrower
through the Forbearance Period on the terms and conditions set forth in this
Forbearance, so long as Borrower complies with the terms, covenants and
conditions set forth in this Forbearance in a timely manner.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Forbearance
shall have the meanings given to them in the Loan Agreement.
     2. Forbearance.
          2.1 Forbearance Period. So long as no Event of Default, other than the
Existing Default, occurs, subject to the terms and conditions set forth herein,
Bank shall forbear from filing any legal action or instituting or enforcing any
rights and remedies it may have against Borrower through the Forbearance Period.
Except as expressly provided herein, this Forbearance does not constitute a
waiver or release by Bank of any Obligations or of any existing Event of Default
other than the Existing Default or Event of Default which may arise in the
future after the date of execution of

 



--------------------------------------------------------------------------------



 



this Forbearance. If Borrower does not comply with the terms of this
Forbearance, Bank shall have no further obligations under this Forbearance and
shall be permitted to exercise at such time any rights and remedies against
Borrower as it deems appropriate in its sole and absolute discretion. Borrower
understands that Bank has made no commitment and is under no obligation
whatsoever to grant any additional extensions of time at the end of the
Forbearance Period.
          2.2 Forbearance Terms. Repayment and performance of all obligations of
Borrower to Bank under the Loan Agreement and this Forbearance shall be secured
by the Collateral.
     3. Limitation of Forbearance.
          3.1 This Forbearance is effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with any Loan
Document.
          3.2 This Forbearance shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect.
     4. Representations and Warranties. To induce Bank to enter into this
Forbearance, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Forbearance (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default other than the Existing Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Forbearance and to perform its obligations under the Loan Agreement;
          4.3 The organizational documents of Borrower delivered to Bank on
February 12, 2009 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;
          4.5 The execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any

 



--------------------------------------------------------------------------------



 



contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or will be made; and
          4.7 This Forbearance has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed
and shall remain in full force and effect. This Forbearance is not a novation
and the terms and conditions of this Forbearance shall be in addition to and
supplemental to all terms and conditions set forth in the Loan Documents. In the
event of any conflict or inconsistency between this Forbearance and the terms of
such documents, the terms of this Forbearance shall be controlling, but such
document shall not otherwise be affected or the rights therein impaired.
     6. Release by Borrower.
          6.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Forbearance (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
          6.2 In furtherance of this release, Borrower expressly acknowledges
and waives any and all rights under Section 1542 of the California Civil Code,
which provides as follows:

 



--------------------------------------------------------------------------------



 



“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
          6.3 By entering into this release, Borrower recognizes that no facts
or representations are ever absolutely certain and it may hereafter discover
facts in addition to or different from those which it presently knows or
believes to be true, but that it is the intention of Borrower hereby to fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if Borrower should
subsequently discover that any fact that it relied upon in entering into this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever. Borrower acknowledges that it is not relying upon and has not relied
upon any representation or statement made by Bank with respect to the facts
underlying this release or with regard to any of such party’s rights or asserted
rights.
          6.4 This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Forbearance, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.
          6.5 Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:
               (a) Except as expressly stated in this Forbearance, neither Bank
nor any agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Forbearance.
               (b) Borrower has made such investigation of the facts pertaining
to this Forbearance and all of the matters appertaining thereto, as it deems
necessary.
               (c) The terms of this Forbearance are contractual and not a mere
recital.
               (d) This Forbearance has been carefully read by Borrower, the
contents hereof are known and understood by Borrower, and this Forbearance is
signed freely, and without duress, by Borrower.
               (e) Borrower represents and warrants that it is the sole and
lawful owner of all right, title and interest in and to every claim and every
other matter which it releases herein, and that it has not heretofore assigned
or transferred, or purported to assign or transfer, to any person, firm or
entity any claims or other matters

 



--------------------------------------------------------------------------------



 



herein released. Borrower shall indemnify Bank, defend and hold it harmless from
and against all claims based upon or arising in connection with prior
assignments or purported assignments or transfers of any claims or matters
released herein.
     7. Integration. This Forbearance and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this
Forbearance and the Loan Documents merge into this Forbearance and the Loan
Documents
     8. Counterparts. This Forbearance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     9. Effectiveness This Forbearance shall be deemed effective upon the due
execution and delivery to Bank of this Forbearance by each party hereto.
     10. Governing Law. This Forbearance and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Forbearance to be
duly executed and delivered as of the date first written above.

                              BANK       BORROWER    
 
                            Silicon Valley Bank       Comarco, Inc.    
 
                            By:   /s/ Brett Maver       By:   /s/ Sam M. Inman,
III                           
 
  Name:   Brett Maver           Name:   Sam M. Inman    
 
  Title:   Relationship Manager           Title:   Chief Executive Officer    
 
                                            BORROWER    
 
                                            Comarco Wireless Technologies, Inc.
   
 
                           
 
              By:   /s/ Sam M. Inman, III                              
 
                  Name:   Sam M. Inman    
 
                  Title:   Chief Executive Officer    

